DETAILED ACTION
	The amendments filed on 6/8/22 have been entered. Claims 1-39 are pending, while Claims 3-4 and 8-36 remain withdrawn.

Response to Arguments
Applicant's arguments filed on 6/8/22 have been fully considered but they are not persuasive. 
Regarding the 112a rejection, the examiner provides the definition of “on” from The American Heritage® Dictionary of the English Language, which hopefully helps Applicant. In said definition, there is not a single meaning where “A is on B” can be interpreted as “A does not extend further than B”. For example, as noted in the dictionary “on” is “[u]sed to indicate position above and supported by or in contact with”, or “extent over (a surface)”. In fact, “A is on B” means that A and B are separate elements, and A is above or over B, thus A does in fact extend past B. At the very least, the definitions and ordinary meaning of the terms do not preclude that A extends further than B (as it is “on B”). The elected embodiment of Fig. 2C (where the second cathode 222 extends within a inner perimeter of the fixation member 225), which is under examination here, shows cathode 222 as a separate element from distal end 22 of the cylindrical lead body, and clearly extending beyond the distal end 22 of the cylindrical body. After all, doesn’t the fixation member extend distally from the distal end? Then, how can the second cathode extend within the inner perimeter of the fixation member? Applicant points to Figures from non-elected inventions (e.g. Fig. 3C) to make a point that the second cathode 222/322 is not beyond the distal end 22. Well, Figures from both elected and non-elected embodiments show that, in fact, 222 and 322 extend past distal end 22 (see annotated Figures below). If Applicant is attempting to redefine the distal end as being the second electrode, they should do so clearly and in consistence with the original disclosure. In any event, the original disclosure does not explicitly support the exclusion claimed, which raises the issue of written description under 112a. If Applicant’s intent was to define over the prior art based on how far the electrode extends, perhaps it would be better to focus on the structure of the second electrode (e.g. dimensions, shape, surfaces).
    PNG
    media_image1.png
    509
    795
    media_image1.png
    Greyscale

Annotated Fig. 2A and 2C.

    PNG
    media_image2.png
    840
    456
    media_image2.png
    Greyscale

Annotated Fig. 3C.

Regarding the previous amendments, see the respective office actions in response. The new limitations “and wherein the second cathode is in contact with the septal wall when the fixation member secures the elongate lead body to the septal wall”, these limitations are drawn entirely to an intended use which the prior would clearly be capable of attaching to tissue with the fixation outer member and then contacting the tissue with the second inner electrode/cathode as clearly shown in Fig. 1 of Friedman where the outer fixation member 38 attached to the tissue I and the inner member 36 contacts and penetrates the tissue. The tissue happens to be the septum (e.g. abstract; par. 4), but this didn’t have to be disclosed to meet the claimed capability of the device. The retraction and extension of the device does not affect this capability, so the modification by Friedman ‘665 doesn’t change the fact that the combination meets the intended use claimed. Applicant is reminded that "claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, (Fed. Cir. 1997); In re Swinehart, (CCPA 1971); In re Danly, (CCPA 1959). A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitation of the claim. In re Pearson, (CCPA 1974); In re Yanush, (CCPA 1973); In re Finsterwalder, (CCPA 1971); In re Casey, (CCPA 1967); In re Otto, (CCPA 1963); Ex parte Masham, (BPA & Inter 1987).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same....” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, (CCPA 1980) (quoting In re Best, (CCPA 1977)), see MPEP 2112 V]. A system claim generally covers what the system is, not what the system does. Hewlett–Packard v. Bausch & Lomb,(Fed.Cir.1990). Thus, it is improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function. Paragon Solutions v. Timex Corp. (Fed. Cir. 2009). Furthermore, the employment of the claimed structures and parameters must inherently produce the same results else the claims are incomplete for failing to recite a critical aspect of the invention.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claims 1 and 37, a person having ordinally skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a system where the cathode is located within and extending no further than the distal end of the lead, which are not precluded by the claims. For the elected species A (Fig. 2A-2C), the disclosure shows and discloses (page 8: 4-6) that the “cathode electrode 222 formed on distal end 22 of the substantially cylindrical body” of the lead (emphasis added). Formed on the distal end of the body means it actually extends further than the lead. The same applies for the non-elected embodiments (e.g. in the embodiments of Fig. 3A/3C, the cathode 322 is again disclosed as “on distal end 22 of the…body” (9:29-31). Furthermore, there is no explicit disclosure of any negative limitation regarding the electrodes in the original disclosure, and “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure” (See MPEP 2173.05(i). Therefore, Claims 1 and 37 fail the written description requirement. See MPEP 2163, 2163.05.	Regarding Applicant’s arguments, the following are reiterated below:
Regarding the 112a rejection, the examiner provides the definition of “on” from The American Heritage® Dictionary of the English Language, which hopefully helps Applicant. In said definition, there is not a single meaning where “A is on B” can be interpreted as “A does not extend further than B”. For example, as noted in the dictionary “on” is “[u]sed to indicate position above and supported by or in contact with”, or “extent over (a surface)”. In fact, “A is on B” means that A and B are separate elements, and A is above or over B, thus A does in fact extend past B. At the very least, the definitions and ordinary meaning of the terms do not preclude that A extends further than B (as it is “on B”). The elected embodiment of Fig. 2C (where the second cathode 222 extends within a inner perimeter of the fixation member 225), which is under examination here, shows cathode 222 as a separate element from distal end 22 of the cylindrical lead body, and clearly extending beyond the distal end 22 of the cylindrical body. After all, doesn’t the fixation member extend distally from the distal end? Then, how can the second cathode extend within the inner perimeter of the fixation member? Applicant points to Figures from non-elected inventions (e.g. Fig. 3C) to make a point that the second cathode 222/322 is not beyond the distal end 22. Well, Figures from both elected and non-elected embodiments show that, in fact, 222 and 322 extend past distal end 22 (see annotated Figures above). If Applicant is attempting to redefine the distal end as being the second electrode, they should do so clearly and in consistence with the original disclosure. In any event, the original disclosure does not explicitly support the exclusion claimed, which raises the issue of written description under 112a.
[Rejection maintained]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080294229 by Friedman et al. (“Friedman” herein) in view of US 20120245665 by Friedman et al. (“Friedman ‘665” herein).
	
	Regarding claim 1, Friedman discloses a cardiac stimulation system (abstract), comprising:	
	an elongate lead body comprising a distal end, a proximal terminal connector and an assembly of insulated conductors extending therebetween (e.g. Fig. 1, par. 4-8, 29: lead body 10 with insulated conductors 20);  
	5a fixation member extending distally from the distal end of the elongate lead body and being configured to pierce into a septal wall of a patient's heart and to secure the elongate lead body to the septal wall (Fig. 2, par. 4-5, 26: outer helical cathode 38 for fixation to the septal wall); 
	a first cathode electrode formed on the fixation member (Fig. 2: outer helical cathode 38; par. 8, 74, 76: both electrode can be powered as cathodes); 
	a second cathode electrode formed on the distal end of the lead body, wherein 10an entirety of the second cathode electrode extends within an inner perimeter of the fixation member (Fig. 2, 3C, 6, 7A, 7B, 8B: inner needle or helical cathode 36; par. 8, 74, 76: both electrode can be powered as cathodes), and wherein the second cathode electrode is capable of being in contact with the septal wall when the fixation member secures the elongate lead body to the septal wall [these limitations are drawn entirely to an intended use which the prior would clearly be capable of attaching to tissue with the fixation outer member and then contacting the tissue with the second inner electrode/cathode as clearly shown in Fig. 1 of Friedman where the outer fixation member 38 attached to the tissue I and the inner member 36 contacts and penetrates the tissue. The tissue happens to be the septum (e.g. abstract; par. 4), but this didn’t have to be disclosed to meet the claimed capability of the device]; and 
	a pulse generator coupled to the terminal connector and configured to deliver cardiac pacing pulses to the first and second cathode electrodes (e.g. par.  25, 44, 46, 61, 74 and Fig. 9: pacemaker/defibrillator/ICD/pulse generator that powers the disclosed lead 10).  
	Friedman does not explicitly disclose that one of the electrodes that can operate as cathodes extends no further than the distal end of the lead body. 
	However, Friedman further teaches that at least one of the electrodes is retractable (par. 28). In addition, Friedman ‘665 teaches an analogous cardiac stimulation system with two or more electrodes, wherein all electrodes can be retracted such that during delivery they do not protrude from the distal end of the lead body (e.g. par. 67, Fig. 3: electrodes 50 and 52 are fully retractable within lead 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the electrodes in a device according to the teachings of Friedman fully retractable, thus extending no further than the distal end of the lead, as taught by Friedman ‘665, in order to protect non-target tissue from being injured during delivery of the lead, and it would also protect the electrodes from damage during insertion, while predictably maintaining all of the pacing/sensing functionality disclosed.
	Regarding Claim 2, Friedman as modified in Claim 1 teaches the system of claim 1, wherein a length of the fixation member is at least 5 mm and no more than 20 mm, the length being defined from the distal end of the elongate lead body to a distal tip of the fixation member (e.g. par. 38).  

	Regarding Claim 7, Friedman as modified in Claim 1 teaches 5the system of claim 1 wherein the pulse generator is configured to deliver bi-ventricular pacing via the first and second cathode electrodes (e.g. par. 4).
	Regarding Claim 37, Friedman discloses a cardiac stimulation device (abstract), comprising: 
	an cylindrical body comprising a distal end (Fig. 1: lead body 10); 
	a fixation member extending distally from the distal end of the cylindrical body and being configured to pierce into a septal wall of a patient's heart and to secure the device to the septal wall (Fig. 2, par. 4-5, 26: outer helical cathode 38 for fixation to the septal wall);  
	20a first cathode electrode formed on the fixation member (Fig. 2: outer helical cathode 38; par. 74, 76: both electrode can be powered as cathodes);  
	a second cathode electrode formed on the distal end of the cylindrical body, wherein an entirety of the second cathode electrode extends within an inner perimeter of the fixation member (Fig. 2, 3C, 6, 7A, 7B, 8B: inner needle or helical cathode 36; par. 74, 76: both electrode can be powered as cathodes), and wherein the second cathode electrode is capable of being in contact with the septal wall when the fixation member secures the elongate lead body to the septal wall [these limitations are drawn entirely to an intended use which the prior would clearly be capable of attaching to tissue with the fixation outer member and then contacting the tissue with the second inner electrode/cathode as clearly shown in Fig. 1 of Friedman where the outer fixation member 38 attached to the tissue I and the inner member 36 contacts and penetrates the tissue. The tissue happens to be the septum (e.g. abstract; par. 4), but this didn’t have to be disclosed to meet the claimed capability of the device]; and  
	25a pulse generator coupled to the first and second cathode electrodes and configured to deliver cardiac pacing pulses to the first and second cathode electrodes (e.g. par.  25, 44, 46, 61 and Fig. 9: the box denotes the disclosed pacemaker/defibrillator/ICD that powers the disclosed lead 10 as would be understood by phosita).  
	Friedman does not explicitly disclose that one of the electrodes that can operate as cathodes extends no further than the distal end of the lead body. 
	However, Friedman further teaches that at least one of the electrodes is retractable (par. 28). In addition, Friedman ‘665 teaches an analogous cardiac stimulation system with two or more electrodes, wherein all electrodes can be retracted such that during delivery they do not protrude from the distal end of the lead body (e.g. par. 67, Fig. 3: electrodes 50 and 52 are fully retractable within lead 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the electrodes in a device according to the teachings of Friedman fully retractable, thus extending no further than the distal end of the lead body, as taught by Friedman ‘665, in order to protect non-target tissue from being injured during delivery of the lead, and it would also protect the electrodes from damage during insertion, while predictably maintaining all of the pacing/sensing functionality disclosed.	
	Regarding Claim 39, Friedman as modified in Claim 37 teaches the device of claim 37 wherein the pulse generator is configured to deliver bi-ventricular pacing via the first and second cathode electrodes (e.g. par. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman/Friedman ‘665, as applied to claim 1, and further in view of US 20030220676 by Helland.

	Regarding Claim 5, Friedman as modified in Claim 1 teaches the system of claim 1, yet does not explicitly disclose an anode electrode mounted around the distal length of the lead and being located proximal to the first and second cathode 30electrodes. However, it is well known in the art to use an anode on a distal length of a lead, proximally to a fixation cathode, and one such example is offered by Helland (e.g. par. 11, 64-65, Fig. 17, 19: proximal anode 282, 292, 297 on a distal length of the lead). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a proximal anode on a distal length of a lead body according to the teachings of Friedman, as taught by Helland, as: a) this would only amount to a selection among known options to equivalently and predictable deliver bipolar stimulation, b) said electrode could serve as the proximal electrode for the sensing and pacing taught as desirable by Friedman (par. 43), and c) such a placement would provide a larger surface area for that electrode, which is taught as desirable by Helland (par. 11, 65).

	Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman/Friedman ‘665, as applied to claims 1 and 37, and further in view of US 5487758 Hoegnelid.
	Regarding Claims 6 and 38, Friedman as modified in Claim 1 teaches the system of claim 1 wherein the pulse generator is configured to deliver atrial left ventricular pacing via the first and second cathode electrodes (e.g. par. 4, 6, 39, 47, 53: atrial pacing of the left ventricle with sensing to adjust rate). It is not clear from the disclosure of Friedman whether the atrial sensing is used for synchronized pacing, thus it is considered that Friedman does not explicitly teach synchronous as opposed to asynchronous pacing.  However, it was well known in the art to perform synchronous pacing, and one example is offered by Hoegnelid (1:34-36; 2:16-20, 26-30: atrial DDD stimulation with a lead that punctures the septum). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate atrial synchronous pacing in a device according to the teachings of Friedman, as is well known in the art and taught by Hoegnelid, as this would only amount to a selection among known and limited options to predictably provide pacing, and it would additionally take into account feedback from the patient’s heart which could be beneficial during exercise, as well as avoid competition if there is tachyarrhythmia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792